PER CURIAM.
This appeal is by the defendant below, against whom a judgment for damages was rendered in an action for breach of a contract for sale of certain real estate.
The factual background is sufficiently disclosed in the opinion of this court in Edelstein v. Wilder, Fla.App.1967,198 So.2d 665, in which we affirmed a judgment obtained by a broker in his action against the seller for a commission arising out of the transaction.
On the present appeal reversal is sought on three grounds or contentions. We reject, as without merit, the first two of the appellant’s contentions, on the authority of Edelstein v. Wilder, supra.
The third contention .of the appellant challenges the correctness of the finding of the trial court as to the value of the property, on the basis of which the amount of damages was determined. Upon reviewing the record with relation to this aspect of the case we observe no reason to disturb the judgment of the trial court. Expert witnesses were produced by both sides with reference to the value of the property, and the finding of the trial court as to value was within the range of their testimony.
Affirmed.